Lipscomb, J.
In this case, the award of the arbitrators seems to be confined to the matter submitted to their arbitrament ; and the matters of fact, by which the appellants sought to impeach the award, were fairly presented to the jury by the charge of the Judge, and his charge upon the law correctly laid down, leaving no ground, in our opinion, for reversing the judgment. If the plaintiffs have suffered, as it is very possible they have, it is not to be attributed to any defect in the administration of the law, but to their own negligence, in the submission, and then to their want of attention, in not presenting their evidence fully to the arbitrators. The judgment is affirmed.
Judgment affirmed.